PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lewis, Richard, William
Application No. 15/932,753
Filed: 19 Apr 2018
For: Transit cleaning unit


:
:
:
:	DECISION ON PETITION
:



This is a decision correspondence, filed November 6, 2020, requesting withdrawal of the holding of abandonment in the above-identified application. The correspondence will be treated as a feeless petition under 37 CFR 1.181.

The constructive petition under 37 CFR 1.181 is DISMISSED.

Any reconsideration petition must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency action within the meaning of 5 U.S.C.§ 704.

As a preliminary matter, the petition is dismissed because it was not executed by a proper party.
37 CFR 1.33(b) provides:
Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
(1) A patent practitioner of record;
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
The petition filed November 6, 2020 was not signed. Either a registered practitioner or the sole inventor should file any petitions.

Turning to the substance of the petition: The application became abandoned for failure to properly reply within the meaning of 37 CFR 1.113 to the final Office action, mailed February 28, 2020, which set a shortened statutory period for reply of three (3) months.  Applicant filed drawings on May 3, 2020. Applicant filed an amendment, an informal substitute specification, drawings, and a Corrected ADS Form, on May 28, 2020. On May 29, 2020, Applicant filed a copy of the May 28, 2020 submission, minus the Corrected ADS Form.

The May 3, 2020 and May 28, 2020 replies failed to place this application in prima facie condition for allowance, as was explained in the June 29, 2020 Advisory Action. Therefore, the application became abandoned on May 29, 2020. A Notice of Abandonment was mailed on November 10, 2020.

Petitioner requests that the holding of abandonment be withdrawn, asserting a timely response was filed on May 28, 2020.

The Office finds the application is properly held abandoned. It is indisputable that a timely reply was filed within the period for response. However, a reply to a final Office action must be timely and proper.

Petitioner is reminded that after a final action, there are only four possible proper replies:  (1) a Notice of Appeal and notice of appeal fee, (2) an amendment after final that makes the case ready for issuance, (3) a Request for Continued Examination and submission (37 CFR 1.114), or (4) the filing of a continuing application under 37 CFR 1.53(b) (or a Continued Prosecution Application under 37 CFR 1.53(d), if the application is a design application).   

To be a proper reply, an amendment after final must eliminate all of the Examiner's objections and rejections, and thus place the case in prima facie condition for allowance. 


Petitioner’s replies, filed May 3, 2020 and May 28, 2020, failed to place this application in prima facie condition for allowance, as was stated in the Advisory Action of June 29, 2020.
The post-final rejection of amendments does not obligate the Office or examiner to provide an applicant with a new time period or time limit in which to provide a complete response under 37 CFR 1.113. 

The rules of practice are clear that prosecution of an application to save it from abandonment must include such complete and proper action as the condition of the case may require. "[T]he admission of, or refusal to admit, any amendment after final rejection, and any proceedings relative thereto, shall not operate to relieve the application or patent under reexamination from its condition as subject to appeal or to save the application from abandonment under § 1.135."  See 37 CFR 1.116(a).  

Because applicant did not file a proper reply to the February 28, 2020 by May 28, 2020, the application became abandoned on May 29, 2020. 

The petition to withdraw the holding of abandonment under 37 CFR 1.181 is dismissed. 

Petitioner is encouraged to file a petition to revive under 37 CFR 1.137(a).

A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by:

(1)    The reply required to the outstanding Office action or notice, unless previously                                                                                                                                                                      filed;  

(2) The $525 petition fee as set forth in 37 CFR 1.17(m); and

(3) A statement that the entire delay in filing the required reply from the due date for the                                          reply until the filing of a grantable petition was unintentional.  The Director may require additional information where there is a question whether the delay was unintentional. 

A form for filing a petition to revive an unintentionally abandoned application accompanies this decision for petitioner’s convenience.   If petitioner desires to file a petition under 37 CFR 1.137(a) instead of filing a request for reconsideration, petitioner must complete the enclosed petition form (PTO/SB/64), file a proper reply to the February 28, 2020 final Office action, and pay the petition fee.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosures:  Petition For Revival Of An Application For Patent Abandoned Unintentionally Under 37 CFR 1.137(a); and Form PTO/SB/64, Privacy Act Statement.